OH MOTION FOR REHEARING
ORDER
By the court, at the suggestion of Mr. Justice Todd, Jr.
The motion for rehearing filed by appellant is based, first, on the contention that this court did not order defendant to pay to the plaintiff the civil fruits produced by the estate, subject of the revendication and, second, on the contention that the doctrine of domicile was applied to the facts of this case;
Whereas, as to the first point, it is argued that the case of Solá v. Castro et al., 32 P.R.R. 740, cited in our opinion, is not applicable because there the rights of a minor were not involved, and assuming, without deciding, that such is the scope of §380 of the Civil Code, applied in said case, our decision in favor of the appellee does not rest primarily on that ease, but, as we expressly stated, in that “the evidence introduced did not show what these fruits were,” and
Whereas, after careful examination of the second point we are of the opinion that we should ratify our original decision,
Therefore, the motion for rehearing is overruled.